The finding of neglect is supported by a preponderance of the evidence (Family Ct Act § 1046 [b] [i]) showing that respondent inflicted excessive corporal punishment (Family Ct Act § 1012 [f] [i] [B]; Matter of Adonis P, 33 AD3d 405 [2006]). The child’s out-of-court statement that respondent hit him with an extension cord was sufficiently corroborated by the uncontroverted medical evidence of the child’s injuries indicating linear abrasions and welts on his face, forearm, and back (see Matter of S./C. Children, 256 AD2d 88 [1998]). The denial of respondent’s applications pursuant to Family Court Act § 1028 for return of the child pending completion of neglect proceedings have been rendered moot by Family Court’s subsequent fact-finding determination of neglect (Matter of Jabarry W., 24 AD3d 218 [2005], lv denied 6 NY3d 711 [2006]). We have considered respondent’s other arguments and find them unavailing. Concur—Tom, J.P., Friedman, Nardelli, Catterson and Moskowitz, JJ.